NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
REBECCA M. CROSS,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2010-3158
Petition for review of the Merit Syste1ns Protection
Board in case no. SL831E8S0232-C-1.
ON MOTION
0 R D E R
Rebecca M. Cr0ss moves for leave to proceed in forma
pauper1s.
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted

cR0ss v. opm 2
FoR THE CoURT
AUG 2 0 2010 /S/ Jan H0rba1y
Date J an Horbaly
C1erk
cc: Rebecca 1V[. Cross
DeVin A. Wo1ak, Esq.
S2 1 U.S. COUR1l`:I!}lF'§|?PEALS FOR
THE FEDERAL CIRCUlT
AUG 20 2010
1ANH0nBALv
aims